Citation Nr: 0505530	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  97-23 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
testicular atrophy. 

2.  Entitlement to special monthly compensation for loss of 
use of a creative organ. 


WITNESS AT HEARINGS ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel 




INTRODUCTION

The veteran served on active duty from April 1981 to April 
1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1997 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), denying the 
claim for increase and the claim for special monthly 
compensation for loss of use of a creative organ. 

In July 2000, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.  

In October 2000, when the appeal was first before the Board, 
the Board remanded the matter for further evidentiary 
development.  

In December 2004, the Board asked the veteran to designate 
his choice of representative by executing a power of 
attorney.  Since the veteran has not responded, the Board is 
proceeding with appellate review and deems the veteran as 
unrepresented in this claim.  38 C.F.R. § 20.602.


FINDINGS OF FACT

1.  Service connection is in effect for atrophy of the left 
testicle only. 

2.  The diameter of the left testicle is neither reduced to 
one-third of the right testicle nor is the diameter of the 
left testicle reduced to one-half or less of the right 
testicle with alteration of consistency of the left testicle.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for left testicular atrophy have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115b, Diagnostic 
Code 7523, and § 4.118, Diagnostic Code 7805 (2004). 
2.  The criteria for special monthly compensation for loss of 
use of a creative organ have not been met.  38 U.S.C.A. §§ 
1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence that 
VA will seek to provide, which information and evidence the 
claimant is expected to provide.  And under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the initial rating decision by the RO occurred 
in February 1997 before the enactment of the VCAA in November 
2000.  The RO subsequently notified the veteran of the VCAA 
by letter in June 2003 and by the supplemental statement of 
the case, dated in December 2003. 

As for the timing of the VCAA notice, the RO did not err by 
not providing VCAA notice prior to the initial denial of the 
claim before the date of the enactment of the VCAA.  
VAOPGCPREC 7-2004.  

As for the content of the notice, the RO notified the veteran 
that to substantiate his claim for increase the evidence must 
show that the service-connected disability had gotten worse.  
The RO notified the veteran that VA would obtain VA records 
and records of other Federal agencies, and that he could 
authorize VA to obtain other non-Federal records on his 
behalf.  He was given 30 days to respond.  In the 
supplemental statement of the case, he was notified to submit 
any evidence in his possession that would support his claim, 
complying with 38 C.F.R. § 3.159.  

The VCAA notice, when issued, substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence) and of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  

As for the 30 days for a response, prior to adjudicating the 
claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period. 

For these reasons, the veteran has not been prejudiced by 
either the timing or the content of the VCAA notice and no 
further development is needed to ensure VCAA compliance. 


Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified any 
additional evidence and as there is otherwise no outstanding 
evidence to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.

Historical and Procedural Background

The service medical records disclose that the veteran had a 
surgical repair of a ruptured left testicle.  After service, 
in April 1984, the veteran filed his original application for 
VA disability compensation.  In an April 1984 rating 
decision, the RO granted service connection for residuals of 
a ruptured left testicle and assigned a noncompensable rating 
under Diagnostic Code 7523.  Although initiating the appeal 
process of the rating, the veteran did not perfect the appeal 
by filing a substantive appeal and the rating decision became 
final. 

There was no further adjudication of the service-connected 
disability until the veteran filed his current claim for 
increase in August 1996.  While on appeal, in a January 2002 
rating decision, the RO increased the rating for left 
testicular atrophy to 10 percent, effective from the date of 
receipt of the claim for increase in August 1996.  The RO 
granted the 10 percent rating not under Diagnostic Code 7523, 
but by analogy to a painful scar due to the surgery under 
Diagnostic Code 7804.  There is no service-connected right 
testicular disability. 

Current Claim: Factual Background 

On VA examination in November 1996, the veteran complained of 
left testicular pain.  The left testicle measured 3 cm with 
tenderness.  The right testicle was 4.5 cm.  Both testicles 
were soft.  The diagnosis was atrophy of the left testicle. 

On VA examination in January 1997, the left testicle was 3 cm 
compared to the right testicle that was 4.5 cm.  The left 
testicle consistency was fairly normal but tender.  The 
examiner stated that the size criteria for loss of use had 
not been met. 

In November 1997, the veteran testified that he had constant 
testicular pain. 

VA records disclose that the veteran was seen for left 
testicular pain and tenderness in January 1997.  The 
pertinent findings were a slight decrease in size and 
tenderness. 

In April 1997, an ultrasound study by VA showed two testicles 
that were homogenous and symmetric in texture.  The left 
testicle measured 3 x 1.9 x 2.6 cm and the right measured 4 x 
1.8 x 3.1 cm. 

On VA examination in January 1998, the left testicle was 
slightly atrophic and tender. 

In July 2000, the veteran testified that he had testicular 
pain that interfered with activities such as lifting. 

VA records show that, in February and in April 2001, the 
veteran was seen for left testicular pain.  In May 2001, the 
testicles were normal on an ultrasound. 

On VA examination in July 2001, the veteran complained of 
left testicular pain.  The left testicle was tender on 
palpation.  On an ultrasound, the left testicle measured 3.2 
x 2.5 x 1.5 cm and the right testicle measured 3.5 x 2.9 x 
1.9 cm.  The impression was left testicular atrophy secondary 
to trauma. 

On VA examination in September 2003, it was reported that the 
veteran had three children.  The youngest one was three years 
old.  On a urology consultation in October 2003, the left 
testicle was hypotrophic and slightly tender.  On an 
ultrasound study, the left testicle measured 4.5 x 2.0 x 1.8 
cm and the right testicle measured 4.3 x 2.7 x 2.4 cm.  Both 
testicles had a normal sonographic appearance. 



Law and Regulations

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Under Diagnostic Code 7523, a noncompensable rating is 
assigned where there is complete atrophy of one testicle 
only.  A 20 percent rating is assigned where complete atrophy 
of both testicles is shown.  

When an unlisted condition is encountered, it will be 
permissible to rate the condition under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  

Under Diagnostic Code 7804, a maximum rating of 10 percent is 
assignable for a scar that is painful on examination. 

Special monthly compensation is payable for loss of a 
creative organ.  Loss of a creative organ will be shown by 
acquired absence of one or both testicles.  Loss of use of 
one testicle will be established when the diameters of the 
affected testicle are reduced to one-third of the 
corresponding diameters of the paired normal testicle; or the 
diameters of the affected testicle are reduced to one-half or 
less of the corresponding normal testicle and there is 
alteration of consistency so that the affected testicle is 
considerably harder or softer than the corresponding normal 
testicle; or, if neither of the conditions is met, a biopsy 
establishes the absence of spermatozoa.  38 U.S.C.A §  
1114(k); 38 C.F.R. § 3.350(a)(1). 

Analysis 

Increased Rating 

Historically and currently, the veteran's disability has been 
considered under Diagnostic Code (DC) 7523, pertaining to 
testicular atrophy.  The criteria for a compensable rating, 
20 percent, under DC 7523 are complete atrophy of both 
testicles.  As service connection has been established for 
the left testicle only, there is no factual or legal basis 
for a compensable rating for left testicular atrophy under DC 
7523. 

Since the criteria under DC 7523 for a compensable rating had 
not been met and since left testicular pain had been 
consistently documented on VA examinations in 1996, 1997, 
1998, 2001, and 2003, and since the demonstrated 
symptomatology, testicular pain, was not encompassed in the 
DC 7523 criteria, the RO considered the disability under a 
closely analogous condition, namely, a painful scar under DC 
7804.  

Under DC 7804, the 10 percent rating currently assigned is 
the maximum schedular rating for a superficial scar that is 
painful on examination.  As there is no other applicable 
diagnostic code, the Board concludes that there is no factual 
or legal basis to support a rating in excess of 10 percent 
for left testicular atrophy under DC 7804.  

Moreover, the disability picture is not so unusual or 
exceptional that it renders impractical the application of 
the regular schedular standards and referral to the Under 
Secretary of Benefits for an extra-schedular rating is not 
warranted.  38 C.F.R. § 3.321(b)(1).

Special Monthly Compensation 

The veteran is also seeking special monthly compensation for 
loss of use of a creative organ.  Although there have been 
some variations in the examination results, five over a 
period of six years, including three ultrasound studies, the 
evidence does not support special monthly compensation for 
the loss of use of a creative organ on the basis of the 
demonstrated degree of atrophy.  

For example, on VA examinations in 1996 and 1997, the left 
testicle measured 3 cm and the right testicle was 4.5 cm.  On 
these findings, the left testicle was not reduced to one-
third of the normal testicle or reduced to one-half or less 
of the normal testicle.  As for the ultrasound studies, in 
April 1997, the left testicle measured 3 x 1.9 x 2.6 cm and 
the right measured 4 x 1.8 x 3.1 cm.; in July 2001, the left 
testicle measured 3.2 x 2.5 x 1.5 cm and the right measured 
3.5 x 2.9 x 1.9 cm.; and in October 2003, the left testicle 
measured 4.5 x 2.0 x 1.8 cm and the right testicle measured 
4.3 x 2.7 x 2.4 cm.  None of the findings equate to either a 
reduction of one-third of the normal testicle or a reduction 
to one-half or less of the normal testicle.  Accordingly, the 
Board concludes that the criteria for special monthly 
compensation based on the loss of use of a creative organ 
have not been met.

As the preponderance of the evidence is against a rating in 
excess of 10 percent for left testicular atrophy and a rating 
for special monthly compensation for loss of use of a 
creative organ, the benefit-of-the-doubt standard of proof 
does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 10 percent left testicular atrophy is 
denied.

Special monthly compensation for loss of use of a creative 
organ is denied.



____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


